DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final after RCE filed 02/15/2021. 
The status of the Claims is as follows:
Claims 3 and 9 have been cancelled;
Claim 1 has been amended;
Claims 1, 2, 4-8, and 10-15 are pending and have been examined. 

Allowable Subject Matter
Claims 1, 2, 4-8, and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed seal cover provided with an electronic balance in addition to the limitations recited in Claim 1. 

Day discloses said seal cover (150). However Day does not expressly disclose a seal cover provided with an electronic balance.

Teteishi US 4860523 teaches a vacuum sealing device (Fig. 25) that includes a scale 330 on a seal body. (Col 14 lines 8-15) 

However the Prior Art does not teach a vacuum sealing device with a scale on a seal cover and it is the Examiner’s determination that it would not have been within the purview of one of ordinary 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731          

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731